Citation Nr: 1636679	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service connected erectile dysfunction. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) during the period from August 1, 2009 to July 22, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board makes a determination as to the Veteran's entitlement to a compensable initial disability rating for his service connected erectile dysfunction as well as the Veteran's entitlement to TDIU, further development of the record is necessary.  Specifically, the Veteran asserted during the June 2016 hearing that he was in possession of an opinion from a physician who stated that he had penile deformity and that it was recommended that the Veteran undergo surgery to correct said deformity.  If such a statement were to exist, it would directly contradict the finding of the December 2011 VA examiner that the Veteran's penis was normal with no deformity.  Therefore, the RO must attempt to secure a copy of this statement in order to determine if the Veteran does in fact have penile deformity, thus entitling him to a 20 percent disability rating for his service-connected erectile dysfunction.  Also, given the fact that the Veteran asserted during the June 2016 hearing that his penis is deformed, he should be afforded a new VA examination for the purpose of examining his penis for said deformity. 

In addition, during the same June 2016 hearing, the Veteran also asserted that he was in possession of an opinion from his primary care physician who stated that he was unable to work during the period from August 1, 2009 to July 22, 2011 due to the combined effect of his service connected disabilities.  This is a crucial piece of evidence that is necessary for a determination on the Veteran's claim of TDIU during the period from August 1, 2009 to July 22, 2011.  Thus, the RO must attempt to secure a copy of this statement prior to the Board's adjudication of this issue. 

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain a copy of the statement referred to by the Veteran during the June 2016 hearing from a physician as to whether he has a penis deformity.  In addition, the RO must attempt to obtain a copy of the statement referred to by the Veteran during the June 2016 hearing from his primary care physician in which his physician stated that he was unemployable during the period from August 1, 2009 to July 22, 2011 due to the combined effect of his service-connected disabilities.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the forgoing, schedule the Veteran for a VA genitourinary examination for the purpose of determining whether the Veteran has a penis deformity.  All erectile dysfunction symptoms noted on examination, including as reported by the Veteran, must be described in full.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

3. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




